Citation Nr: 1439446	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-27 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a Veteran for the purpose of establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter




ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The appellant avers that she is a guerilla Veteran of World War II.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 administrative decision of the VA RO in Manila, the Republic of the Philippines, which denied the claim on appeal. 

In April 2012, a local hearing was held before a Decision Review Officer (DRO) at the Manila, Philippines, RO.  In March 2013, this issue was remanded in order to provide the appellant a hearing before a Veterans Law Judge (VLJ).  In July 2013, a Travel Board hearing was held before the undersigned VLJ at the Los Angeles, California, RO.  Transcripts of these proceedings have been associated with the claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the claims file, the Board finds additional development is necessary prior to the adjudication of this claim.

At the outset, the Board takes note of a new legal precedent applicable to this appeal because it concerns the manner of VA research into military records.  See Tagupa v. Shinseki, WL 4199213, Vet. App., August 26, 2014 (NO. 11-3575). In this case, the Court of Appeals for Veterans Claims (CAVC) held that in order for VA to comply with the plain meaning of VA regulations concerning verification of service records, 38 C.F.R. § 3.203(c) requires direct verification from the relevant service department.  Essentially, the CAVC held that simply contacting the NPRC was insufficient.

The appellant contends that she was inducted into the recognized guerrillas of the Philippine Army on October 10, 1943, and was discharged on January 2, 1946.  The appellant has not submitted a Department of Defense Form 214, Armed Forces of the United States Report of Transfer of Discharge (DD-214), or an original Certificate of Discharge.

The Board notes the National Personnel Records Center (NPRC) concluded in March 2004 and in June 2012 that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

However, upon review of all evidence, the Board found that there was an inconsistency regarding the appellant's Social Security Administration (SSA) number and her VA claims file number.  Specifically, the final numbers did not match.  Therefore, while the March 2004 and June 2012 requests to NPRC to verify the appellant's alleged service were conducted using her then-assigned VA claim file number, these requests were not conducted using her correct SSA number. 

The Board has reassigned the appellant's VA claims file number to correctly reflect her SSA number.  This issue must now be remanded in order to issue a new request to the NPRC and service department to verify the appellant's alleged service based on this new number.  

Additionally, upon remand, the RO/AMC should verify that the appellant's VA claims file number has been updated in all pertinent locations, to specifically include the Virtual VA electronic claims file system and the Veterans Benefits Management System (VBMS).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Verify that the appellant's VA claims file number has been updated in all pertinent locations, to specifically include the Virtual VA electronic claims file system and the VBMS.

2. Request verification of the appellant's alleged service from the service department and NPRC using the correct SSA/VA claims file, as well as the appellant's current name and her name at the time of her alleged service.

3. Then, the RO/AMC should readjudicate the claim.  In particular, the RO should review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued.  If the benefit sought remains denied, the appellant and her representative should be provided SSOC.  After the appellant and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



